678 S.E.2d 238 (2009)
ESTATE OF Monroe M. REDDEN, Jr. deceased, by E.K. MORLEY, Administrator CTA
v.
Barbara Jean REDDEN.
No. 62P09.
Supreme Court of North Carolina.
June 17, 2009.
Philip S. Anderson, Robert B. Long, Jr., Asheville, for Barbara Redden.
E.K. Morley, Hendersonville, for Estate of Monroe Redden.
Prior report: ___ N.C.App. ___, 670 S.E.2d 586.

ORDER
Upon consideration of the petition filed on the 9th day of February 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."